       Case 3:20-cr-03191-LAB Document 1 Filed 10/15/20 PageID.1 Page 1 of 2




 1 ROBERT S. BREWER, JR.
   United States Attorney
 2 Matthew R. Hoffman
   Stephen K. Moulton
 3 Special Assistant United States Attorneys
   Federal Office Building
 4 880 Front Street, Room 6293
   San Diego, California 92101-8893
 5 Telephone: (202) 307-6162
   Email: matthew.r.hoffman@usdoj.gov
 6
   Attorneys for United States of America
 7

 8                               UNITED STATES DISTRICT COURT

 9                           SOUTHERN DISTRICT OF CALIFORNIA

10   UNITED STATES OF AMERICA,
                                                             3191-LAB
                                               Case No. 20CR__________
11                  Plaintiff,
          v.
12                                             INFORMATION
     ARMOND ARIA,
13

14                  Defendant.

15

16       The United States Attorney charges that:
17
                                          COUNT ONE
18
         On    or    about   October    15,   2013,   in   the   Southern   District   of
19
     California, ARMOND ARIA did willfully make and subscribe a Form 1040
20
     U.S. Individual Income Tax Return, for calendar year 2012, which was
21

22 verified by a written declaration that it was made under the penalties

23 of perjury and which he did not believe to be true and correct as to

24 every material matter. That document, which was prepared and signed in

25 the Southern District of California and was filed with the Internal

26
     Revenue Service, stated on line 43 that ARMOND ARIA’s taxable income
27

28


      Information
        Case 3:20-cr-03191-LAB Document 1 Filed 10/15/20 PageID.2 Page 2 of 2



     was $0, whereas, as he then and there knew, his taxable income was
 1
     greater than $0.
 2

 3

 4

 5  10/5/2020
   ___________________                       _______________________
 6 DATED                                     MATTHEW R. HOFFMAN
                                             STEPHEN K. MOULTON
 7                                           Special Assistant U.S. Attorneys

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Information
